Citation Nr: 1325001	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  07-36 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with convalescence.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969, to November 1971, to include service in the Republic of Vietnam.  His awards include the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2012, a videoconference hearing was held before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

As to the issue of entitlement to service connection for DDD of the lumbar spine, current review of the claims file reflects that this claim was initially denied by the RO in a March 2000 rating decision.  At that time, the condition was classified as degenerative joint disease (DJD) of the cervical spine and shoulder (claimed as numbness of the back of neck, arms, and legs).  Numerous rating actions of record dated subsequent to that decision specifically include notation that service connection had been denied for cervical and lumbar spine disorders.  Review of the records reflects that a notice of disagreement (NOD) was submitted by the Veteran as to the March 2000 denial and a statement of the case (SOC) was issued in June 2000.  It does not appear, however, that a timely substantive appeal as the claim was submitted, and the appeal became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2012).  Generally, the VA will not review the former disposition of a previously denied claim unless a veteran presents new and material evidence.  38 C.F.R. § 3.156 (2012).  There is, however, an exception to this rule which provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c)(1) (2012).  

In this case, the Veteran's service treatment records (STRs) were added to the record in February 2007.  Such records are clearly relevant to the current claim on appeal.  As these records were not associated with the claims file at the time of the prior rating decision, the Board finds that 38 C.F.R. § 3.156(c) applies.  New and material evidence is not needed to reopen the appellant's claim for service connection for a lumbar spine disorder, and it is simply reviewed on a de novo basis.  Moreover, the issue of entitlement to service connection for DDD of the lumbar spine with a period of convalescence is being remanded below for additional development.  The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Additionally, as the issue of entitlement to a TDIU is inextricably intertwined with the other issue on appeal, the issue will be held in abeyance pending the completion of the REMAND.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus had its clinical onset in service.  

2.  The Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas manifested by symptoms consistent with suicidal ideation, obsessional rituals, illogical or obscure speech, spatial disorientation, a near-continuous panic or depression affecting independent function, or a neglect of personal hygiene and appearance; total occupational and social impairment is also not shown.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in August 2008 and October 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records to include examination reports and statements and testimony from the Veteran, his representative, and others.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  While not all of the records from the Veteran's claim for Social Security Administration (SSA) disability benefits may be of record, a list of the evidence considered by SSA in awarding the Veteran disability benefits reflects that the determination was based on medical evidence which was dated earlier than the filing date of the instant claim.  Thus, remand for the purpose of obtaining any outstanding SSA records is not necessary.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the August 2008 and October 2008 VCAA letters mentioned above.  

Next, the appellant was afforded the opportunity to testify before the Board in April 2012In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2012) requires that the Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing before the Board, the undersigned essentially elicited testimony necessary to determine the nature of the appellant's claims as listed on the title page.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2012).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim, assuming the disorder is one of those chronic disabilities enumerated in 38 C.F.R. § 3.309(a) (2012).  38 C.F.R. § 3.303(b) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Additionally, it is pointed out that in the case of a combat veteran, VA will accept as sufficient proof of service connection of any disease or injury, alleged to have been incurred in or aggravated by service, satisfactory lay or other evidence of service incurrence or aggravation if consistent with the facts and circumstances or hardships of service even if there is no official record of such incurrence and shall resolve every reasonable doubt in favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2012).  A combat veteran's claim cannot be denied unless there is "clear and convincing evidence" to the contrary as to the service incurrence or aggravation element.  By "clear and convincing" is meant that there is a "reasonable certainty of the truth of the fact in controversy."  See Vanerson v. West, 12 Vet. App. 254 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


Tinnitus

As noted earlier, the Veteran's active duty service included service in the Republic of Vietnam.  His military occupational specialty was as a light weapons infantryman.  

Review of the Veteran's STRs is negative for report of, treatment for, or diagnosis of tinnitus.  Post-service records include reports of intermittent tinnitus upon VA audiometric examination in October 2001.  At that time, he gave a history of in-service exposure to noise from firearms, missile launchers, and combat explosions.  Additional VA audiometric evaluation in December 2006 included an opinion that the Veteran's tinnitus was not caused by or the result of military noise exposure.  As this opinion was given without review of the entire claims file, it was deemed to be inadequate to address the question of service connection for tinnitus.  Another VA examination was requested and conducted in August 2007.  The claims file was reviewed.  The Veteran again reported tinnitus.  The examiner noted that the 2006 report reflected that the Veteran reported tinnitus which was infrequent and with onset of such many years after service.  This condition improved with ear drops.  Thus, the VA examiner at the 2007 exam agreed with the previous opinion that the Veteran's tinnitus was not of service origin, to include mortar attack.  It is also noted by the Board that this exam showed that the Veteran's hearing acuity was within normal limits.  

While a VA examiner has determined that it was less likely that tinnitus had its onset during service, the Veteran claims that this condition began during service.  Hearing (hrg.) transcript (tr.) at pages (pgs.) 15-17.  Tinnitus is observable by a lay person, and the Veteran's testimony in this respect is credible.  Its onset during combat service is also consistent with the circumstances of the Veteran's period of active duty.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus had its clinical onset in service.  


Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. Part 4 (2012).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2012).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.3 (2012).  

DC 9411 

Under the general rating formula for the evaluation of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.-100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; the existence of impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.-70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. - 50 percent

Within the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.   Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  Id.  


A Disability Rating in Excess of 50% for PTSD

Service connection for PTSD was granted upon rating decision in December 2001 and a 50 percent rating was assigned primarily based on clinical findings made upon VA exam in October 2001.  At that time, his speech was fluent and at a normal rate and rhythm.  His affect was full and appropriate to his expressed thoughts.  His though process was coherent, but he reported hearing voices telling him what to do.  He had not heard these voices in about a month.  He had no suicidal intent.  His fund of information was mildly impaired.  His insight and judgment were marginally intact.  He was competent for VA benefit purposes.  His GAF score was 50.  The diagnoses were alcohol abuse, cannabis abuse, cocaine abuse, depressive disorder, and PTSD.  

In an April 2003 rating decision, the 50 percent rating was confirmed and continued primarily based on the clinical findings at a VA psychiatric examination in March 2003.  At that time, physical exam showed that the Veteran had good eye contact.  He was tearful throughout much of the interview, especially when asked about his partners and his combat service experiences.  There were no problems with motor activity, speech, or thinking.  His GAF score was 58.  

The Veteran filed for an increased rating for his service-connected PTSD in June 2006.  When examined by VA in December 2006, the Veteran reported subjective complaints of difficulty in maintaining relationships.  He felt stressed and had decreased motivation and decreased interest in activities that he used to enjoy.  He also complained of depression, bad dreams, sleep disturbance, social isolation, occasional thoughts of suicide without any plan or intent, feelings of helplessness, decreased energy avoidance of war stimuli, difficulty trusting others, and avoidance of intimate relationships.  He had greatly decreased his intake of alcohol and marijuana.  

On examination, the Veteran was alert and oriented but unshaven and slightly unkempt in his appearance.  He was cooperative, but his affect was constricted.  His speech and comprehension were within normal limits.  His thought processes were coherent and goal-directed.  There was no evidence of thought disorder, unusual preoccupations, psychosis, any suicidal or homicidal thoughts, obsessive behavior, ritualistic behavior, compulsive behavior, or any other abnormality in behavior.  The Veteran's memory, judgment, concentration, and cognitive functioning were within normal limits.  The examiner stated that the Veteran was competent to manage his financial affairs in his own best interests.  His symptoms were described as moderate.  His GAF score was 55.  

Subsequently dated VA treatment records reflect treatment for various conditions to include PTSD.  The Veteran underwent additional VA psychiatric examination in December 2011.  At that time, the Veteran stated that he had one friend with whom he maintained contact.  He typically spent his day watching television or maybe sitting around talking to that one good friend.  He used to like to fish but had not participated in this activity in about three years.  For fun, he said that he might shoot pool.  He did enjoy watching cartoons with his grandchildren.  

The Veteran's symptoms included a depressed mood, chronic sleep impairment, mild short and long term memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  He appeared his stated age, was cooperative throughout the interview, and made appropriate eye contact.  His thoughts were logical and goal directed with no evidence of hallucinations or delusions.  His speech was coherent with normal rate and volume.  His activity level was unremarkable.  His mood was depressed, and his affect was restricted.  He was oriented to place and date.  The veteran denied current homicidal or suicidal ideation, plan, or intent.  His fund of general information and judgment was good.  The final diagnoses include major depressive disorder, abuse of cannabis and alcohol, and PTSD.  His GAF score was 54.  

At the video conference hearing in April 2012, the Veteran testified as to the severity of his PTSD.  He said that he was on medication for his symptoms.  Hrg. tr. at pg.  19.  He did not like to be in crowds and had sleep problems.  Hrg. tr. at pgs. 22-23.  

The Board finds that a rating in excess of 50 percent is not warranted.  Review of the record reflects that the symptoms of the Veteran's PTSD have remained stable over the years with little change.  The Veteran does not demonstrate symptoms that would warrant a higher disability rating pursuant to DC 9411 such as such as suicidal ideation, obsessional rituals, illogical or obscure speech, spatial disorientation, a near-continuous panic or depression affecting independent function, or, with the exception of being unshaven and slightly unkempt in December 2006, a neglect of personal hygiene and appearance.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that symptoms listed in the code do not "constitute an exhaustive list, but rather are to serve as examples of the types and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan at 442.  If the evidence demonstrates that a claimant suffers from symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  In this case, however, the evidence does not demonstrate that the Veteran's symptoms result in an overall level of disability consistent with a higher 70 percent rating.  Notably, the evidence does not demonstrate any significant impairment with activities of daily living.  He still interacts with a good friend and has relationships with his grandchildren.  In sum, the record does not demonstrate that the Veteran's symptoms or their effects results in a level of social or occupational impairment consistent with a 50 percent rating.  

Notably, the Veteran also had GAF scores in the mid 50s.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  In this case, while the Veteran received a GAF score that reflects moderate symptoms which are consistent with the currently assigned 50 percent rating.  

In addition, as was noted previously, the criteria for a 100 percent rating require total social and occupational impairment as a result of the Veteran's PTSD, and with the Veteran's existing and ongoing relationships, total social impairment has clearly not been shown.  The criteria additionally include symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to be able to perform the activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss of the names of close relatives, the Veteran's own occupation, or own name, and with the possible exception of the some memory loss and being unshaven at his VA examination in December 2006, the remaining criteria have not been shown or more nearly approximated.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences symptoms such as irritability and sleep impairment.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, as with the medical evidence of record, his account of his symptomatology describes manifestations consistent with the assigned rating.  

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's symptoms of sleep impairment, mood disturbances, panic attacks, memory impairment, and overall social and occupational functioning are expressly contemplated in DC 9411.  The Veteran's disability does not result in any symptoms that fall so far outside the rating schedule as to render it inadequate.  

The Board would like to further point out that although the Board is remanding the claim for TDIU, the Board did so not for the further development of the claim but rather due to the requested development and further adjudication of the issue of entitlement to service connection for a back disorder.  Consequently, the Board finds that under these circumstances, it is not required to defer its consideration of the issue of entitlement to an increased rating for PTSD.  


ORDER

Service connection for tinnitus is granted.  

A rating in excess of 50 percent for PTSD is denied.  



REMAND

It is also asserted that service connection is warranted for lumbar spine DDD with a period of convalescence.  The Veteran has reported a history of in-service injury to the back with ongoing treatment and review of the STRs corroborates this fact.  Specifically, it is noted that he was seen in 1970 and 1971 with back complaints, and while no chronic back disorder was noted at time of service separation, he checked the box for recurrent back pain.  

Post-service records reflect that complaints associated with the back began in approximately 2000.  Of record are several statements by family members which, in part, attest to his back problems.  When examined by VA in August 2000, the Veteran said that his low back problems had worsened over the last 10 years or so.  DDD of the lumbar spine was noted.  The Veteran was afforded a VA examination which addressed the nature and etiology of his back disorder in December 2011.  While the examiner noted that the Veteran's STRs showed in-service treatment for a back condition in 1970 and 1971, the rationale for the negative opinion as to the onset of this condition included the notation that there was no history of inservice injury to the back.  Clearly, the report and the opinion provided as to the etiology of the current lower back disorder are in contradiction.  The Board finds this exam to be of little probative value due to the contradictory statements regarding the Veteran's in-service medical history.  

As it is unclear as to whether the current lumbar spine disorder is of service origin, the Board finds that, after all outstanding relevant medical records are associated with the claims file, a contemporaneous and thorough VA orthopedic examination (which takes into account the in-service treatment for back symptoms) would be helpful in resolving the issue on appeal.  See Colayong v. West, 12 Vet. App. 524, 532 (1999); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2012).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

The Veteran's claim seeking TDIU is inextricably intertwined with the claim of service connection for a lumbar spine disorder.  Hence, adjudication of the TDIU claim must also be deferred pending resolution of the service connection claim.  

Accordingly, the case is REMANDED for the following action:

1.  In this regard, the RO/AMC should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to treatment of his low back.  After obtaining any necessary authorization or medical releases, the RO/AMC should request and associate with the claims file legible copies of the Veteran's complete treatment reports from all sources identified whose records have not previously been secured.  Regardless of the Veteran's response, the RO/AMC should secure all outstanding VA treatment records.

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and etiology of his chronic lumbar spine disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing the following question: 

Is it as likely as not (i.e., probability of 50 percent or greater) that any identified chronic lumbar spine disorder had its onset during active service; is related to the Veteran's in-service treatment for back problems; or otherwise originated during active service? 

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of entitlement to service connection for lumbar spine DDD with convalescence and entitlement to a TDIU must be readjudicated.  If either claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


